



COURT OF APPEAL FOR ONTARIO

CITATION: MCAP Service
    Corporation v. Schonlaub, 2013 ONCA 564

DATE: 20130913

DOCKET: C57344

MacPherson, MacFarland and Epstein JJ.A.

BETWEEN

MCAP Service Corporation

Plaintiff (Respondent)

and

Renate Schonlaub

Defendant (Appellant)

Demetrius Kotsakis, for the appellant

Amanda Jackson, for the respondent

Heard: September 12, 2013

On appeal from the judgment of Justice Thomas R. Lofchik
    of the Superior Court of Justice, dated June 24, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant Renate Schonlaub appeals the summary judgment of Lofchik
    J. of the Superior Court of Justice dated June 24, 2013 ordering her to pay the
    respondent $355,241.08 pursuant to a mortgage.

[2]

The appellant raises several grounds of appeal, including the alleged
    failure of the respondent to provide a statement of arrears, granting summary
    judgment without the appellants spouse being added as a party, and the motion
    judges granting leave to the respondent to issue a writ of possession in the
    face of the possessory rights of the appellants spouse.

[3]

There is no merit in these, or the other, grounds of appeal.  Many of
    them were not raised before the motion judge and, on the issues that were
    before him, we agree with the motion judges reasons and conclusion.  The
    bottom line is that the appellant has never paid one cent on the mortgage and
    appears to have engaged in a complete scam.

[4]

The appeal is dismissed.  The respondent is entitled to its costs of the
    appeal fixed at $15,000 inclusive of disbursements and HST.


